Citation Nr: 0723994	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In May 2006, the veteran was notified that his hearing before 
a Member of the Board was scheduled for June 12, 2006, in New 
York, New York.  However, the veteran, through his 
representative, requested that the scheduled hearing be 
cancelled.

In July 2007, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

The record reflects no evidence or allegation of tinnitus for 
more than 50 years after discharge from service, and there is 
no competent medical evidence or opinion that establishes a 
nexus between any current tinnitus and military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent VCAA letters 
to the veteran in December 2001 and April 2004 which asked 
him to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to substantiate his 
claim for service connection on appeal.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the December 2001 letter was sent to the veteran 
prior to the issuance of the June 2002 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include his service medical records and VA 
medical records.  He was afforded a VA ear disease and 
audiological examination and the report is associated with 
the claims file.  In addition, the RO made several attempts 
to verify the veteran's alleged noise exposure while on the 
U.S.S. Mount Vernon through contact with the National 
Archives and Records Administration.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing evidence 
pertinent to the claims on appeal not already of record.  
Therefore, the Board finds that the duty to assist 
requirements have been satisfied.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for tinnitus.  
However, the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the claim on appeal.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the veteran is not entitled to service connection for 
tinnitus, any questions as to the appropriate disability 
rating or an effective date to be assigned is rendered moot.

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he currently suffers from tinnitus 
as a result of sleeping under a noisy fantail and screw 
propeller, which were damaged after the U.S.S. Mount Vernon 
was torpedoed or hit by a submarine.

The veteran's enlistment examination in January 1945 and his 
separation examination in July 1946 included "whisper voice 
tests", showing the veteran scored a 15/15 (normal) for each 
ear.  Service medical records are negative for any 
complaints, treatment or evaluation for tinnitus.  The 
veteran's August 1946 separation from U.S. naval service 
report reflects that the veteran served aboard the U.S.S. 
Mount Vernon. 

A February 1998 VA audiogram shows that the veteran had 
bilateral mild to moderately severe high frequency 
sensorineural hearing loss, with hearing loss in the right 
ear slightly greater than the left ear.  

In an April 2002 audiological and ear disease examination, 
the veteran reported that he experienced decreased hearing 
acuity bilaterally for approximately 15 years.  He reported 
incurring a right TM perforation 15 years ago while 
snorkeling and that later a tympanoplasty was performed on 
the right ear to repair the perforation.  The examiner 
diagnosed the veteran with bilateral high frequency 
sensorineural hearing loss and tinnitus secondary to 
sensorineural hearing loss. 

In May 2004, a National Archives and Records Administration 
(NARA) reported that no record was found of the U.S.S. Mount 
Vernon experiencing "noise explosion" caused by a torpedo 
collision from January to March 1945.  In November 2004, a 
NARA report reflects that deck log entries for the U.S.S. 
Mount Vernon from May to June 1945, did not find any records 
of noise exposure due to the ship being hit by a torpedo or 
collision with a submarine or other objects causing propeller 
damage in 1945.  In December 2004, the NARA reports that it 
consulted deck logs, action reports and war diaries and was 
unable to locate any documentation of the U.S.S. Mount Vernon 
colliding with a torpedo, submarine or anything else from May 
to June 1945.  The NARA report furthered that the only major 
incident that occurred to the ship concerning her propeller 
was when she was grounded accidentally in Sydney Harbor in 
1942.

While the medical evidence shows that the veteran was 
diagnosed with tinnitus in April 2002, the Board points out 
that service medical records are negative for any complaints, 
treatment or evaluation for tinnitus.  In addition, numerous 
attempts to verify the veteran's allegations of noise 
exposure aboard the U.S.S. Mount Vernon were negative.  Even 
if the Board were to determine that the veteran was exposed 
to acoustic trauma in service, there is no evidence linking 
his current tinnitus to such acoustic trauma in service.  
Significantly, the VA examiner diagnosed the veteran with 
tinnitus as secondary to hearing loss.  But, a December 1997 
rating decision denied the veteran's claim for service 
connection for hearing loss.  The veteran's hearing loss is 
not service-connected.  Therefore, there can be no claim for 
tinnitus as secondary to hearing loss.  

Moreover, the Board also finds that the only evidence of any 
relationship between the veteran's period of active service 
and a current diagnosis of tinnitus, is solely limited to the 
assertions advanced by the veteran.  The veteran is certainly 
competent to testify as to his symptoms, to include ringing 
in the ears.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, as a layperson, he is not qualified to 
render an opinion concerning a question of medical causation 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the competent medical evidence shows that the 
veteran's tinnitus is due to his nonservice-connected hearing 
loss.  There is no competent medical evidence linking his 
current tinnitus to service, including to any noise exposure 
in service.  In the absence of competent medical evidence 
showing that the veteran's currently diagnosed tinnitus is 
related to his period of active service, the Board must find 
that the preponderance of the evidence is against the claim; 
the benefit-of-the doubt 






	(CONTINUED ON NEXT PAGE)


doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


